DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saltsov et al (US 2002/0162775 A1).

Regarding Claim 1, Saltsov discloses 
a paper sheet storage unit, i.e., integrated validator (4) and accumulators (40, 42, 44, 104, 106, 108) and banknote cassette (52), as illustrated in figure 3 and as mentioned at paragraph 40, comprising:
a single motor (41, 114, 134, 200, 242) as illustrated in figures 3, 5, 6, 7 and 13 and as mentioned at paragraphs 45, 55-57, 60, 62, 64, 65, 67, 68, 70, 72 and 74:
a first circulation unit, i.e, accumulator (40, 42, 44, 104, 106, 108), as illustrated in figures 3 and 13 and as mentioned at paragraphs 43 and 66 and a second circulation unit (40, 42, 44, 104, 106, 108) that respectively receive transported paper sheets, i.e., banknotes, as mentioned at paragraph 40, by operating upon reception of a drive force from the motor (41, 114, 134, 200, 242) and feed paper sheets stored therein;
a sorter, i.e., switch (100, 100a), as illustrated in figures 3 and 9-11, that sorts transported paper sheets to either one of the circulation units (40, 42, 44, 104, 106, 108) by changing a posture thereof, i.e., read as changing the angle, as mentioned at paragraph 59, fourth sentence, i.e., “[t]he switch can be rotated about its central axis  and can be driven to cause the belts to move in either direction”, for example;
a sorter drive mechanism (400), as illustrated in figure 12 and as mentioned at paragraphs 63-65, along with motor (134), as illustrated in figure 13 and as mentioned at paragraph 62, that drives the sorter (100, 100a); and
a drive transmission switching mechanism, i.e,. indexing slots (402), indexing roller (404) and camming surfaces (406, 408), that selectively switches and transmits the drive force from the motor (114, 134) to either one of the circulation units (40, 42, 44, 104, 106, 108), as illustrated in figure 13, as mentioned at paragraphs 68-70, wherein
the drive transmission switching mechanism (402, 404, 406, 408) is activated in conjunction with an operation of the sorter (100, 100a) to change the posture, to switch and transmit the drive force from the motor (114, 116, 118, 134) to either one of the circulation units (40, 42, 44, 104, 106, 108).

Regarding Claim 5, Saltsov discloses a paper sheet processing device (2), as illustrated in figure 3, comprising the paper sheet storage unit according to claim 1, noting that the validator (4), first and second circulation units, i.e, accumulators (40, 42, 44, 104, 106, 108), and banknote cassette (52) are all located within casing (3) and are components of the validator and dispenser (2) which is construed as the paper sheet processing device.

Allowable Subject Matter
Claims 2-4 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Nakahara discloses .


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara (US 5,971,520).

Regarding Claim 2, Nakahara (US 5,971,520), the closest prior art, discloses a drive transmission switching mechanism (30), as illustrated in figures 1 and 2, that switches and transmits a drive force from a single motor (40) selectively to either one of a first load, i.e., engaging platen roller (11) through the drive force transmission gear, and a second load, i.e., disengaged with the engaging platen (11) through the disengagement with the negative pressure gear, as mentioned at col. 5, lines 14-25, for example, the drive transmission switching mechanism (30) comprising:
a main drive gear (41), as illustrated in figures 2, 5a and 5b, driven to be rotated upon reception of a drive force from an output gear (46) of the motor, as mentioned at col. 9, lines 35-37;
a fixed shaft that pivotally supports the main drive gear (41), as illustrated in figures 2, 5a and 5b, so as to be able to rotate via a rotary sleeve, noting that the main drive gear has a hole at its center that engages the fixed shaft, which is construed as a sleeve.
However, Nakahara does not teach, disclose or suggest 
the rotary sleeve that is supported so as to be able to rotate relative to the fixed shaft inserted into a central hole thereof and fixedly supports a shaft core of the main drive gear;
a first transmission gear that transmits a drive force toward [[to]] the first load [[side]], with a shaft hole being pivotally supported so as to be able to rotate relative to the rotary sleeve portion on a second [[first]] axial direction side of the main drive gear;
a second transmission gear that transmits the drive force to the second load, with a shaft hole being pivotally supported so as to be able to rotate relative to the rotary sleeve portion biased toward a second axial direction of the first transmission gear;
first dog teeth and second dog teeth each provided on opposite surfaces of the first transmission gear and the second transmission gear;
a dog clutch key that is supported axially movably by the rotary sleeve portion located between the first transmission gear and the second transmission gear and meshes with the first dog teeth when located at a position biased toward a [[the]] first axial direction, and meshes with the second dog teeth when located at a position biased toward the second axial direction;
a first resilient member arranged between the rotary sleeve portion located closer to the first axial direction than the dog clutch key and the fixed shaft, and a second resilient member arranged between the rotary sleeve portion located closer to the second axial direction than the dog clutch key and the fixed shaft; and
a pressurizing member inserted into a gap between an outer periphery of the fixed shaft and a central hole of the rotary sleeve from the first axial direction [[side]] to press the dog clutch key against the second transmission gear via the first resilient member, wherein
when the pressurizing member is not pressing the first resilient member, or is not pressing the first resilient member with a force equal to or larger than a predetermined value, the dog clutch key meshes with the first dog teeth of the first transmission gear by the second resilient member, to transmit the drive force from the main drive gear to the first load, and
when the pressurizing member presses the first resilient member, the dog clutch key meshes with the second dog teeth of the second transmission gear, to transmit the drive force from the main drive gear to the second load.

Claims 3 and 4 depend from Independent Claim 2 and are thus allowable as well.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Miyauchi 725 is cited as teaching slide gear (607), sliding clutch trigger gear (612) and biasing lever (614) biased by spring engaged by a cam portion (603c), as mentioned at col. 6, lines 6-8 and as illustrated in figures 3a-3c, 4a and 4b, for example. 

Lee ‘575 is cited as teaching clutch/dog teeth (152b’, 155’) and pressure member (156a’), as illustrated in figure 16, for example.  

Oishi ‘245 is cited as a tape drive banknote storage device with shaft (108), brake (102), clutch (100), gear (104) and motor (39) as illustrated in figure 1, for example.  
Hosohara ‘426 is cited as teaching a clutch unit with mating dog teeth (35, 38) as illustrated in figures 7a-7c.
Fujiwara ‘892 is cited as teaching a paper sheet storing apparatus with clutch and cam (26a) with banknote storing apparatus illustrated in figures 2 and 3.
Mizoro ‘571 is cited as another example of a banknote storing apparatus as illustrated in figures 1-4.
Suetaka ‘949 is cited as further example of a banknote storing apparatus as illustrated in figures 3-12.
Saltsov ‘546 is cited as another example of a banknote storing apparatus as illustrated in figures 7-11.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


June 17, 2022